                     IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            Civil Action No.: 3:20-cv-00259


THE CHARLOTTE MECKLENBURG                )
BOARD OF EDUCATION,                      )
                                         )
       Plaintiff,                        )               NOTICE OF APPEARANCE
                                         )                    OF COUNSEL
                                         )
34 ED, LLC d/b/a CENTEGIX,               )
                                         )
               Defendant.                )
_________________________________________)


       Now comes the undersigned, Deja D. Kemp, and gives notice of appearance in this

matter as counsel for Charlotte-Mecklenburg Board of Education.

       This the 12th day of May, 2020.


                                           /s Deja D. Kemp
                                           Deja D. Kemp
                                           N.C. Bar No. 50810
                                           Senior Associate General Counsel
                                           Charlotte-Mecklenburg Board of Education
                                           600 E. Fourth Street, 5th Floor
                                           Charlotte, North Carolina 28202
                                           Phone: 980-343-6228
                                           Facsimile: 980-343-5739
                                           Email: deja1.kemp@cms.k12.nc.us




                                              1

         Case 3:20-cv-00259-GCM Document 4 Filed 05/12/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       This is to certify that on this date I electronically filed the foregoing Notice of Appearance
of Counsel with the Clerk of Court using the CM/ECF systems. Additionally, the foregoing has
been served upon the following by placing the same in the United States mail, first class, postage
pre-paid, and addressed as follows:

                                  34 ED, LLC d/b/a CENTEGIX
                               c/o National Registered Agents, Inc.
                                    160 Mine Lake Ct Ste 200
                                       Raleigh, NC 27615

And via email to:
                                         Jeffrey D. Horst
                                 KREVOLIN & HORST, LLC
                    1201 W. Peachtree St., NW Suite 3250, One Atlantic Center
                                       Atlanta, GA 30309
                                     horst@khlawfirm.com

                                      Robert E. Harrington
                                      Robinson Bradshaw
                                101 North Tryon Street, Suite 1900
                                      Charlotte, NC 28202
                                RHarrington@robinsonbradshaw.com

                                     Attorneys for Defendant

       This the 12th day of May, 2020.


                                              /s Deja D. Kemp
                                              Deja D. Kemp
                                              N.C. Bar No. 50810
                                              Senior Associate General Counsel
                                              Charlotte-Mecklenburg Board of Education
                                              600 E. Fourth Street, 5th Floor
                                              Charlotte, North Carolina 28202
                                              Phone: 980-343-6228
                                              Facsimile: 980-343-5739
                                              Email: deja1.kemp@cms.k12.nc.us




                                                 2

          Case 3:20-cv-00259-GCM Document 4 Filed 05/12/20 Page 2 of 2
